DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments submitted on 03/14/2022 have been considered and entered.  Claims 1, 3-5, 7-9, 15 and 16 have been amended, claims 6 and 14 have been canceled, and claims 17-18 have newly added.  Therefore, claims 1-5, 7-13, and 15-18 are now pending in the present application.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-13 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “a controller configured to, when an Anti-lock Brake System (ABS) control starts, control a change in direction of the piston such that the piston positions at a target position at target vehicle speed based on predicted displacement information of the piston” in line 5 of the claim. It is not clear how is such predicted displacement information of the piston acquired to provide the target vehicle speed to obtain the target position of the piston as recited in the claim.  It appears that the controller determines the predicted displacement information as a total stroke value of the piston for a time period from when the ABS control starts to when the ABS control terminates, thus it is also not clear how is such predicted displacement information of the piston acquired to provide the target vehicle speed to obtain the target position of the piston while the ABS control is performed and before the ABS control terminates.  The claim further recites “lastly earlier” in line 9 of the claim.  It is not clear what the applicant is referring to and what the applicant is considering.  Appropriate correction is required. 
Regarding claim 9, the claim recites “controlling a change in direction of the piston such that the piston positions at the target position at the target vehicle speed based on the predicted displacement information” in line 7 of the claim. It is not clear how is such predicted displacement information of the piston acquired to provide the target vehicle speed to obtain the target position of the piston as recited in the claim.  It appears that the controller determines the predicted displacement information as a total stroke value of the piston for a time period from when the ABS control starts to when the ABS control terminates, thus it is also not clear how is such predicted displacement information of the piston acquired to provide the target vehicle speed to obtain the target position of the piston while the ABS control is performed and before the ABS control terminates.  The claim further recites “lastly earlier” in line 9 of the claim.  It is not clear what the applicant is referring to and what the applicant is considering.  Appropriate correction is required. 

Allowable Subject Matter
Claims 1 and 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-5, 7, 8, 10-13 and 15-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7-13 and 15-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/Examiner, Art Unit 3657                   

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657